Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 4, 12 and 20-22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al., U.S. Patent 4,997,344 (Nelson).
In Reference to Claim 1:	Nelson discloses a modular hydraulic device comprising: a housing (16) having a receptacle having a first open end, a second end and a first port, the first port  (46) for facilitating an ingress and an egress of hydraulic fluid with respect to the housing; a sleeve (42) configured to be received in the first open end and abut the second end; and an end cap (50) for closing the first open end once the sleeve is inserted in the receptacle; the sleeve (34) having: a body having a fourth Ian (48) positioned in the body for aligning with first port (46); a main cylinder for holding a main piston for reciprocation about a reciprocation axis; and a first bore portion  fluidly coupled to the first Ian, the first bore portion for receiving the ingress of the hydraulic fluid and for 
In Reference to Claim 2: 
Nelson further discloses wherein the first port (46) is positioned laterally to the reciprocation axis, such that the fourth land (48) and the first port are aligned when the sleeve is installed in the receptacle. 
In Reference to Claim 3: 
Nelson further discloses wherein the hydraulic device is a hydraulic motor. Examiner notes it is inherent given the design of the pump as shown by the Figures that the pump could also operate as a motor by placing fluid through the chambers and outputting it to the drive shaft.
In Reference to Claim 4: 
Nelson further discloses wherein the hydraulic device is a hydraulic pump. See, Abstract.
In Reference to Claim 12: 
Nelson further discloses comprising one or more seals (59) for sealing a fluid connection between the fourth Ian and the first port. See, Figure 3. See, also Abstract which discloses a plurality of piston cartridges. 
In e
In Reference to Claim 20: 
Nelson further discloses wherein the main piston is one of a plurality of main pistons, such that each of the plurality of main pistons is positioned in a respective 
In Reference to Claim 21: 
Nelson further discloses a method  of assembling a modular hydraulic device by: installing a main piston (68) in a main cylinder of a sleeve as a sleeve assembly; inserting the sleeve (34) assembly into a receptacle of a housing of the modular hydraulic device; aligning a first port (46) in the housing with a fourth Ian (48) of a body of the sleeve, the fourth Ian fluidly coupled to the main cylinder; and installing an end cap on the housing in order to secure the sleeve assembly in the receptacle; wherein once assembled, an ingress and egress of hydraulic fluid with respect to the main cylinder is done in conjunction with the reciprocation of the main piston along a reciprocation axis as the hydraulic device operates. See, Figure 1- 3.
In Reference to Claim 22: 
Nelson further discloses wherein the first port (46) is positioned laterally to the reciprocation axis, such that the fourth lan (48) and the first port are aligned when the sleeve assembly is installed in the receptacle. 

Allowable Subject Matter
Claim 5-11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose the type of valve which is capable of isolating the motion of the hydraulic cylinder in the fashion disclosed by the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745